Citation Nr: 0307711	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-16 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to increased ratings for recurrent urticaria as 
follows: in excess of 20 percent disabling prior to January 
12, 1998 and in excess of 40 percent disabling from January 
12, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which assigned an increased 20 percent 
disabling rating for recurrent urticaria from August 1997.

In a statement received in February 1999, the veteran revoked 
the power of attorney previously granted to Disabled American 
Veterans.  There is no current representative of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Prior to January 12, 1998, the veteran's recurrent 
urticaria was manifested as severe angioneurotic edema.

3.  From January 12, 1998, the veteran's recurrent urticaria 
was manifested as no more disabling than angioneurotic edema 
attacks without laryngeal involvement.

4.   From August 30, 2002, the veteran's recurrent urticaria 
has not been productive of recurrent debilitating episodes 
occurring at least four times during the past 12 month 
period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 40 percent disabling 
rating for recurrent urticaria prior to January 12, 1998, 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.104, Diagnostic Code 7118 (2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7118 (1997).

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent disabling for recurrent urticaria from January 
12, 1998, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.104, Diagnostic 
Code 7118 (2002).

3.  The criteria for entitlement to an evaluation in excess 
of 40 percent disabling for recurrent urticaria from August 
30, 2002, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including § 4.104, Diagnostic 
Code 7118 (2002); 67 Fed. Reg. 147, 49590-45599 (July 31, 
2002)(to be codified as 38 C.F.R. § 4.118, Diagnostic Code 
7825).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In rating decisions dated in June 1998, September 1998, and 
May 1999, in the September 1998 statement of the case (SOC), 
and supplemental statements of the case (SSOC) dated in May 
1999 and December 2001, the RO denied the increased rating 
claim on the substantive merits, based on the standard of 
review articulated in this decision.  The Board finds, 
therefore, that the RO has adjudicated the veteran's claims 
under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied. Review of the record shows that the veteran was 
provided the diagnostic criteria necessary to warrant an 
increased rating in the September 1998 SOC, the May 1999 SSOC 
and December 2001 SSOC.    In a letter dated December 2002, 
the Board notified the veteran of the enactment of the VCAA, 
to include VA's duty to notify, VA's duty to assist, what 
efforts VA would make, and what the veteran would need to do 
to substantiate his claim.  In December 2002, the Board also 
notified the veteran of the recent changes in the law 
pertaining to the diagnostic criteria for recurrent 
urticaria.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records, service personnel records, 
and VA outpatient treatment records, have been associated 
with the claims folder.  The veteran was also afforded VA 
examinations in connection with his claims.  In various 
statements the veteran indicated that he received all his 
medical treatment from VA.  In a statement received in 
January 1999, the veteran indicated that there were no 
additional medical records from Bullhead Community Hospital 
and those that were available, were all ready of record.  
Finally, the veteran presented testimony before the 
undersigned Veterans Law Judge in June 2002.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not identified, and the Board is not aware of, any 
additional outstanding evidence.  In sum, the facts relevant 
to the veteran's claim have been properly developed, and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").  Therefore, there is no reasonable possibility 
that any further development could substantiate the claim.  
Accordingly, the Board will address the merits of the 
veteran's claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Background

Historically, in a December 1971 rating decision, service 
connection was granted for giant urticaria and assigned a 10 
percent rating from April 1971.  Over a period of 20 years 
the veteran's disability was rated as noncompensable and as 
20 percent disabling.  In a January 1988 rating decision, the 
veteran's disability was assigned a 20 percent evaluation 
from September 1987.  In January 1992, the RO decreased his 
evaluation to 10 percent disabling from May 1992.  In 
September 1997, the veteran filed a claim for an increased 
rating.  

In a June 1998 rating decision, the RO increased the 
veteran's evaluation to 20 percent disabling from August 
1997.  The veteran disagreed with the 20 percent rating and 
initiated this appeal.  In a September 1998 rating decision, 
the RO found clear and unmistakable error in the June 1998 
rating decision and made the 20 percent rating effective 
September 1997.  In the same decision, the RO increased the 
veteran's disability rating to 40 percent disabling from 
January 12, 1998, the date of the change in regulations.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal and as such, it remains in appellate 
status. 

Analysis

The veteran contends that he is entitled to a higher 
evaluation for his service-connected recurrent urticaria.  
Specifically, the veteran contends that his condition has 
worsened, to include frequent flare-ups causing itching, 
swelling, turgidity, difficulty breathing, and occasional 
bleeding.

Prior to January 12, 1998, the veteran's recurrent urticaria 
was rated under diagnostic code 7118 as 20 percent disabling. 
See 38 C.F.R. § 4.104 (1997).  Under the then diagnostic code 
7118, a 40 percent rating was assigned for severe 
angioneurotic edema classified as frequent attacks with 
severe manifestations and prolonged duration. Id.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's recurrent urticaria symptomatology more closely 
approximates the criteria for the next higher 40 percent 
rating. See 38 C.F.R. §§ 4.3, 4.7.  In this regard, private 
medical records from Bullhead City Hospital reveal that the 
veteran was treated in the emergency room for a rash over his 
face that has lasted for approximately a four-week duration.  
VA outpatient treatment records indicate the veteran made 
numerous complaints and sought multiple treatments for 
chronic urticaria.  In September 1997, the veteran had 
multiple outbreaks of hives on his elbow, scalp, abdomen, 
coccyx, palm, forearm, trunk, and head.  In October 1997, the 
veteran had daily hives from the 1st through the 12th, the 13th 
thru the 15th, and again from October 30th thru November 1st.  
During this time the veteran took various medications to 
include Hismanal, Benadryl, and Ephedrine.  The veteran was 
diagnosed with chronic urticaria.  

While the next higher 40 percent disabling evaluation is 
appropriate, the Board finds that this is the maximum 
allowable under diagnostic code 7118. See 38 C.F.R. § 4.104 
(1997).  The Board has looked to other applicable rating 
criteria to assign a higher rating, however, in looking at 
the schedule of ratings for the skin, there has been no 
evidence of eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestation, or 
exceptionally repugnant, to warrant a 50 percent rating under 
diagnostic code 7806.  Id.  

As of January 12, 1998, the provisions of 38 C.F.R. § 4.104, 
pertaining to the Cardiovascular System portion of the VA 
Schedule for Rating Disabilities were amended. These 
amendments included changes to Diagnostic Code 7118, 
pertaining to angioneurotic edema. 62 Fed. Reg. 65207.  The 
Court has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). However, in a precedent opinion, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran. If the amendment is more favorable, 
the Board should apply that provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. In the event that it is determined 
that the prior version is more favorable, then the Board 
should apply the former provision to periods both before and 
after the effective date of the regulatory change. Also, as a 
factual matter, it is certainly possible that a claimant may 
be entitled to an increased rating prior to and independent 
of an intervening change to the rating schedule under then- 
existing rating criteria. See VAOPGCPREC 3-2000 (April 10, 
1999).

From January 12, 1998, the veteran's recurrent urticaria has 
been rated as 40 percent disabling.  Under diagnostic code 
7118, a 40 percent rating is assigned for angioneurotic edema 
attacks without laryngeal involvement lasting one to seven 
days or longer and occurring more than eight times a year, or 
attacks with laryngeal involvement of any duration occurring 
more than twice a year. 38 C.F.R. § 4.104 (1998).  

The Board finds the criteria in effect as of January 1998 
more favorable to the veteran.  Considering the evidence of 
record, the veteran's recurrent urticaria from January 12, 
1998, more closely approximates the criteria for the 
currently assigned 40 percent rating. See 38 C.F.R. §§ 4.3, 
4.7.   In this regard, upon VA examination in March 1998, 
there was no current urticaria.  While VA outpatient 
treatment records dated between February 1998 and September 
2001 show treatment for chronic urticaria, it is repeatedly 
noted that the veteran's urticaria was moderately controlled 
with medications.  Upon VA examination in December 1999, the 
veteran complained of asthma like episodes with his outbreaks 
of urticaria.  The veteran was diagnosed with an immunologic 
disorder manifested by angioneurotic edema, giant urticaria, 
chronic and on going.

The Board notes that 40 percent is the maximum allowable 
under diagnostic code 7118. See 38 C.F.R. § 4.104.  Thus, the 
Board has looked to other applicable rating criteria to 
assign a higher rating.  However, there has been no evidence 
of erythromelalgia with characteristic attacks that occurs 
more than once a day, last an average of more than two hours 
each, and responds poorly to treatment, but that do not 
restrict most routine daily activities to warrant a 60 
percent rating under diagnostic code 7119.  Id.   In 
addition, in looking at the schedule of ratings for the skin, 
there has been no evidence of eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or exceptionally repugnant to warrant a 50 
percent rating under diagnostic code 7806.  38 C.F.R. 
§ 4.118.  Therefore, the veteran's claim of entitlement to a 
rating in excess of 40 percent disabling from January 12, 
1998, is denied.

As noted at the outset of the instant decision, the criteria 
for evaluating skin disorders was amended, effective from 
August 30, 2002, during the pendency of this claim. See 67 
Fed. Reg. 147, 49590-49599 (July 31, 2002).  The new schedule 
of ratings for skin created diagnostic code 7825, which 
provides rating criteria for urticaria.  The Board finds that 
the version effective from August 2002 is most favorable to 
the veteran.  See Karnas, supra.  Under diagnostic code 7825, 
a 60 percent rating is assigned for recurrent debilitating 
episodes of urticaria occurring at least four times during 
the past 12 month period despite continuous immunosuppressive 
therapy. See 67 Fed. Reg. 147, 49598.  

However, from August 30, 2002, considering the evidence of 
record, the veteran's recurrent urticaria more closely 
approximates the criteria for the currently assigned 40 
percent rating. See 38 C.F.R. §§ 4.3, 4.7.  VA outpatient 
treatment records contained within the claims folder dated 
between September 1998 and September 2001, simply note 
chronic urticaria in September 2001.  Finally, the veteran 
himself testified in June 2002 that if he remains medicated 
his attacks only occur one to two times a year.  Therefore, 
the veteran's claim of entitlement to a rating in excess of 
40 percent disabling from August 30, 2002, is denied.

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's recurrent urticaria and their 
effects on the veteran's earning capacity and ordinary 
activity have been considered. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of evaluations other than those noted above.  

Finally, the evidence does not reflect that the application 
of the regular schedular standards is rendered impracticable.  
The VA Schedule for Rating Disabilities is premised on the 
average impairment in earning capacity.   Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 40 percent rating from September 2, 1997, 
for recurrent urticaria is granted subject to controlling 
regulations affecting the payment of monetary awards.  

Entitlement to a rating in excess of 40 percent disabling 
from January 12, 1998, for recurrent urticaria is denied.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

